Citation Nr: 0638042	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-11 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for a right ankle fracture.

2.  Entitlement to an increased rating in excess of 20 
percent for a right shoulder acromioclavicular joint 
separation.

3.  Whether new and material evidence has been received with 
which to reopen a service connection claim for a back 
disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1974; November 1978 to November 29, 1984; and from 
November 30, 1984 to November 29, 1988.  The Board notes that 
a December 1994 Administrative Decision held that the 
veteran's third period of service is a bar to VA benefits 
under the provisions of 38 C.F.R. §3.12(d)(3) (regarding 
discharge under conditions other than honorable).    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2003, a 
statement of the case was issued in February 2004, and a 
substantive appeal was received in March 2004.   

The Board notes that since the May 2003 RO rating decision 
that is the subject of this appeal, the RO issued a June 2004 
rating decision in which it increased the veteran's rating 
for his right shoulder acromioclavicular joint separation 
from 10 percent to 20 percent effective from the date of the 
claim (March 2003).  Since the increased rating did not 
constitute a full grant of benefits, the issue is still in 
appellate status and is within the Board's jurisdiction.    

The Board notes that the veteran submitted a July 2004 VA 
Form 21-4138 (Statement in Support of the Claim) in which he 
requested a personal hearing.  In September 2006, he 
submitted a statement in which he withdrew his hearing 
request.

Lastly, the Board notes that the veteran also filed a claim 
for entitlement to individual umemployability (TDIU).  The 
claim was denied by way of a July 2004 rating decision.  The 
veteran has not filed a notice of disagreement in regards to 
this issue.  



The issue of whether new and material evidence has been 
received with which to reopen a service connection claim for 
a back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected right ankle fracture is 
manifested by pain, swelling, weakness, and marked limitation 
of motion.  It is not manifested by ankylosis.  

2.  The veteran's right shoulder disability is manifested by 
pain, discomfort, and limitation of motion.  It is not 
manifested by range of motion limited to midway between the 
side and shoulder.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
right ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
5270 and 5271 (2006).

2.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
right shoulder acromioclavicular joint separation have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 5201-5203 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims in March 2003.  In April 2003, a VCAA letter was 
issued to the appellant.  This letter effectively notified 
the appellant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Since the April 2003 VCAA notice 
preceded the May 2003 RO rating decision, there is no defect 
with respect to the timing of the VCAA notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but there had been no notice 
regarding the method by which the VA determines the veteran's 
disability ratings and effective dates.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in April 2003 in which it advised the 
appellant what information and evidence is needed to 
substantiate his claims, what information and evidence must 
be submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claims.  Furthermore, the RO sent the veteran a March 2006 
correspondence in which it specifically addressed the 
Dingess/Hartman decision and its requirements.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected right ankle and right 
shoulder warrants higher disability ratings.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  


Right ankle
The veteran's service-connected right ankle fracture has been 
rated at 20 percent by the RO under the provisions of 
Diagnostic Code 5271.  Under this regulatory provision, a 
rating of 20 percent is warranted for marked limitation of 
motion; and it is the maximum rating under this diagnostic 
code.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5270, a 30 
percent evaluation is assigned for ankylosis of the ankle in 
plantar flexion between 30 and 40 degrees or in dorsiflexion 
between 0 and 10 degrees.  A 40 percent evaluation is 
assigned for ankylosis of the ankle in plantar flexion at 
more than 40 degrees; or in dorsiflexion at more than 10 
degrees; or with abduction, adduction, inversion, or eversion 
deformity.  

The Board finds that the veteran's 20 percent rating is the 
maximum allowable rating under Diagnostic Code 5271; and that 
a rating in excess of 20 percent pursuant to Diagnostic Code 
5270 is not warranted because there is no evidence that the 
veteran's right ankle disability is manifested by ankylosis.

The veteran underwent a VA examination in April 2003 in which 
he complained of worsening ankle pain, weakness, stiffness, 
swelling, instability, and fatigability.  He stated that 
there were no periods of flare-up, as pain was constant 
(although it is worse with prolonged standing or walking).  
There were no episodes of dislocation or subluxation.  The 
clinician specifically stated that no ankylosis was present.  
He noted that range of motion was limited in that the veteran 
was only able to achieve plantar flexion to 25 to 30 degrees.  

A March 2004 outpatient treatment revealed right ankle 
deformities; limited range of motion; and gait limping due to 
the right ankle disability.  He was diagnosed with right 
ankle osteoarthritis, uncontrolled, established worsening.  

The veteran underwent another VA examination in May 2004 and 
presented with substantially the same complaints.  Upon 
examination, the veteran achieved 10 degrees of dorsiflexion 
and 20 degrees of plantar flexion.  There was no varus or 
valgus angulation of the os calcis in relationship to the 
long axis of the tibia and fibula.  The Achilles tendon was 
intact and in line with the forefoot without any deviation to 
the right or left or on observation of the posterior angle of 
the foot.  There was no evidence of flat condition or pes 
planus. Toes were freely mobile in all planes of motion 
distally.  

The Board notes the worsening of the veteran's right ankle 
osteoarthritis.  However, in the absence of right ankle 
ankylosis (which has not been shown), the veteran's 20 
percent rating is the maximum schedular rating.

As to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca, supra, where a veteran is in receipt of the maximum 
rating for limitation of motion of a joint, as in this case 
for the 20 percent rating for the right ankle, the DeLuca 
provisions do not apply.  See Johnston v. Brown, 10 Vet. App. 
80 (1997).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The Board recognizes that the veteran is 
unable to maintain his employment in construction.  However, 
there has been no showing that the veteran is unable to 
maintain employment elsewhere.  To the contrary, the veteran 
has submitted statements from employers indicating that he 
worked as a cashier and is now working as a bartender with 
allowances made to suit his disabilities.  Moreover, a June 
2003 correspondence from one of his employers (M.R.T.) 
indicates that the veteran faces challenges in performing 
routine activities as a result of back pain (as opposed to 
his ankle disability).  

Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Right shoulder
The veteran's service-connected right shoulder 
acromioclavicular joint separation has been rated at 20 
percent by the RO under the provisions of Diagnostic Code 
5203.  Under this regulatory provision a rating of 20 percent 
is warranted for dislocation of the clavicle or scapula; and 
it is the maximum rating under this diagnostic code.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 
percent rating is warranted when the veteran's arm motion is 
limited to raising the arm to shoulder level; or when the 
motion of the veteran's minor arm is limited  to midway 
between the side and shoulder.  A 30 percent disability 
rating is warranted when the range of motion of the veteran's 
major arm is limited to midway between the side and shoulder; 
or the range of motion of the veteran's minor arm is limited 
to 25 degrees from the veteran's side.  A 40 percent rating 
is warranted only when the veteran is unable to raise his 
major arm to 25 degrees from his side.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5202 regarding 
impairments of the humerus, a 20 percent rating is warranted 
for a moderate deformity.  A marked deformity to the major 
arm warrants a 30 percent rating and a marked deformity to 
the minor arm warrants a 20 percent rating.  For recurrent 
dislocations at the scapulohumeral joint, a 20 percent rating 
is warranted for infrequent episodes, with guarding of 
movement at the shoulder level.  For frequent episodes of 
dislocation and guarding of all arm movements, a 30 percent 
rating is warranted when applicable to the major arm; a 20 
percent rating is warranted when applicable to the minor arm.  
Fibrous union of the humerus warrants a 50 percent rating for 
the major arm; a 40 percent rating is warranted for the minor 
arm.  Nonunion of the humerus (false flail joint) warrants a 
60 percent rating for the major arm; a 50 percent rating is 
warranted for the minor arm.  For loss of the humerus head 
(flail shoulder) an 80 percent rating is warranted for the 
major arm; a 70 percent rating is warranted for the minor 
arm.

The Board has also considered Diagnostic Code 5200 pertaining 
to the shoulder and arm.  However, it does not apply because 
there is no evidence that the veteran has ankylosis of the 
arm scapulohumeral articulation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2006).  

The veteran filed his increased rating claim in March 2003, 
and the RO increased his rating to 20 percent effective the 
date of the increased rating claim.  Pursuant to the claim 
being filed, the veteran underwent a VA examination in April 
2003.  He complained of right shoulder pain.  He also 
reported that the shoulder pops up every once in a while.  
Upon examination, the clinician noted that the veteran was 
able to move the shoulder against gravity and against 
resistance.  It appeared to be preserved and adequate.  The 
veteran reported no flare-ups.  The clinician noted that 
there was no edema, effusion, redness, or weakness.  The 
veteran was able to achieve forward flexion to 170 degrees; 
abduction to 170 degrees; external rotation to 80 degrees; 
and internal rotation to 90 degrees.  The veteran reported 
that the pain starts when he moves his right arm towards his 
back.  X-rays showed no significant abnormality.  

A subsequent June 2003 CT scan showed mild degenerative 
changes and spurring along the posterior aspect of the 
glenoid.  No other significant abnormalities were seen.  

The veteran underwent an outpatient treatment examination in 
March 2004.  He complained of severe pain and stiffness; and 
an inability to abduct beyond 90 degrees.  He was diagnosed 
with right shoulder osteoarthritis/rotator cuff syndrome: 
uncontrolled, established worsening.  

He underwent another VA examination in May 2004.  He 
complained of discomfort, weakness, stiffness, heat, redness, 
and giving way.  He described the pain in his shoulder as 
10/10.  He did not wear any kind of brace or sling for 
support.  He did not report any history of flare-ups. Upon 
examination, the shoulder could be manipulated passively to 
flexion of 100 degrees; abduction to 80 degrees; external 
rotation to 30 degrees; and internal rotation to 20 degrees.  
With active movement, the veteran was able to achieve 100 
degrees of flexion with pain at three repetitions.  He 
demonstrated 80 degrees of abduction with pain at three 
repetitions.  With active movement against resistance, the 
veteran was able to achieve flexion to 80 degrees with pain 
at two repetitions.  He was able to achieve abduction to 60 
degrees with pain at two repetitions.  He was able to achieve 
internal rotation to 20 degrees with pain at two repetitions.  
He was able to achieve external rotation to 30 degrees with 
pain at two repetitions.  

The Board once again notes that the veteran's current 20 
percent rating is the maximum allowable under Diagnostic Code 
5203.  As such, any increase in rating would require the 
application of either Diagnostic Code 5201 or 5202.  

The Board also notes that the veteran's service medical 
records indicate that he is right handed.  As such, when the 
rating criteria differentiate between the disabilities to the 
major and minor arm, the rating for the major arm will be 
used.  

In order to warrant an increased rating under Diagnostic Code 
5202, the veteran's condition would need to be manifested by 
a marked deformity; frequent episodes of dislocation and 
guarding of all arm movements; fibrous union of the humerus; 
nonunion of the humerus (false flail joint); or loss of the 
humerus head (flail shoulder).

There has been no competent medical evidence of a marked 
deformity of the humerus.  March 2003 x-rays and a June 2003 
CT scan show only mild degenerative changes with no 
significant abnormality.  Moreover, there has been no 
evidence of fibrous union of the humerus; nonunion of the 
humerus (false flail joint); or loss of the humerus head 
(flail shoulder).  Finally, there has been no indication of 
the veteran that he has suffered from frequent episodes of 
dislocation and guarding of all arm movements.  Though he has 
undergone numerous examination, and reported numerous 
symptoms (discomfort, pain, weakness, stiffness, heat, 
redness, and giving way), he has never complained of frequent 
episodes of dislocations.
   
In order to warrant an increased rating under Diagnostic Code 
5201, the veteran's disability would need to be manifested by 
range of motion limited to midway between the side and 
shoulder.  There is no competent medical evidence to indicate 
that the range of motion of the veteran's right shoulder is 
limited to midway between the side and shoulder.  The Board 
recognizes that the most recent examination showed that with 
active movement against resistance, flexion and abduction to 
were limited to 80 degrees (10 degrees less than shoulder 
level) with pain.  However, even though the range of motion 
was less than 90 degrees, the degree of limitation still more 
nearly approximated the 20 percent rating criteria where 
range of motion is limited to shoulder level rather than the 
30 percent criteria where motion is limited to midway between 
side and shoulder, or approximately 45 degrees.  See 38 
C.F.R. § 4.7.  

The Board notes that the veteran has reported severe pain on 
use of his right shoulder, and that that pain results in 
increased functional impairment of the shoulder.  These 
complaints have been duly considered as a basis for an 
increased evaluation.  In this regard, the report of the May 
2004 VA examination indicated that the veteran could 
experience a loss of motion in the right shoulder due to 
pain, repetitive use, and flare ups.  The examiner factored 
in this impairment when reporting that the ranges of motion 
of the shoulder.  Again, such a finding fails to approximate 
motion limited to midway between side and shoulder, or 
approximately 45 degrees.  Application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a rating higher 
than 20 percent for the veteran's right shoulder disability.


As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an increased rating in excess of 20 percent for a 
right shoulder acromioclavicular joint separation must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Once again the Board recognizes that the 
veteran is unable to maintain his employment in construction.  
However, there has been no showing that the veteran is unable 
to maintain employment elsewhere.  To the contrary, the 
veteran has submitted statements from employers indicating 
that he is working as a bartender with allowances made to 
suit his disabilities.  Moreover, a June 2003 correspondence 
from M.R.T. indicates that the veteran faces challenges in 
performing routine activities as a result of back pain (as 
opposed to his shoulder disability).  

Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an increased rating in excess of 20 percent 
for a right ankle fracture is denied

Entitlement to an increased rating in excess of 20 percent 
for a right shoulder acromioclavicular joint separation is 
denied.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  In the present case, the VCAA 
letters sent to the veteran in April 2003 and March 2006 
failed to provide the veteran with notice as to legal 
criteria for establishing new and material evidence and what 
type of evidence was necessary to reopen his claim for 
service connection for back disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) that (1) notifies the veteran of 
the evidence and information necessary to 
reopen the claim, (i.e., describes what 
new and material evidence is under the 
current standard); and (2) notifies the 
veteran of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the prior 
denial on the merits (i.e., evidence that 
he injured his back during an honorable 
period of service).

2.  After completion of the above and 
undertaking any other development deemed 
essential, the VBA AMC should re-
adjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M.A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


